Citation Nr: 0521066	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  04-05 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to December 
1970.  He also served in the Reserve with periods of active 
duty for training.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 decision of the RO.  


FINDING OF FACT

The service-connected disabilities are currently assigned a 
combined rating of 40 percent; the veteran is not shown to be 
precluded from performing all forms of substantially gainful 
employment solely by his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating 
based on individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
7104 (West 2002); 38 C.F.R. §§ 3.159, 3.341(a), 4.16(a) 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

VCAA and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

VCAA also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the veteran's TDIU claim, the Board notes 
that the RO issued a letter dated in November 2002 that 
informed the veteran of the medical and other evidence needed 
to substantiate his TDIU claim and of what medical or other 
evidence he was responsible for obtaining.  VA also 
identified which evidence it was responsible for obtaining.  

In the December 2003 Statement of the Case, the veteran was 
provided the regulations pertaining to VA's duty to assist in 
the development of claims under 38 C.F.R. § 3.159, as well 
as, the pertinent provisions regarding his claim for a TDIU.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the Board notes that the veteran was accorded VA 
examinations in July 2001 and May 2003 in connection with his 
appeal.  

The Board notes that neither the veteran nor his 
representative have suggested that there are missing VA or 
private medical records that need to be obtained, and the 
Board is not aware of any such records.  Nor is the Board 
aware of any additional evidence that could assist the 
veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  


TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§ § 3.340 and 4.16(a) (2004).  

If, there is only one such disability, it shall be ratable at 
60 percent or more, and, if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2004).  

The RO should submit to the Director, Compensation and 
Pension Service fro extraschedular consideration all cases of 
veterans who are unemployable by reason of service connected 
disability but fail to meet the percentage standards.  38 
C.F.R. §  4.16(b).  

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  See 38 C.F.R. 
§ 3.341(a) (2004).  
 
The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

Consideration may be given to the veteran's education, 
special training, and previous work experience, but not to 
his age or to the impairment caused by nonservice- connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.  

In this case, the RO received the veteran's application for 
increased compensation based on unemployability (VA Form 21-
8940) in October 2002.  

Service connection is currently in effect for a left knee 
disability, rated as 30 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5003-5257.  Service connection 
also has been granted for dyshydrotic dermatitis, rated as 10 
percent disabling, and for a residual pilonidal cyst scar, a 
scar of the left clavicle and hemorrhoids, each rated at a 
noncompensable level.  

Thus, the veteran's combined rating for his service-connected 
disability is calculated as being 40 percent disabling.  

In a February 1997 memorandum from the US Department of the 
Navy, Naval Reserve Center, it was noted that the veteran 
sustained a line of duty injury to the left knee in January 
1997, while on active duty for training.  He was diagnosed 
with left knee sprain and was hospitalized with a diagnosis 
of left knee/prepatella bursitis-septic.  This condition was 
characterized as disabling.  

In a letter dated in July 2002 from the Social Security 
Administration (SSA), the veteran was found to be disabled 
due to a left knee injury with disability onset on December 
8, 2001.  

On April 2002, the veteran was examined for SSA purposes.  
The examiner noted a VA treatment record dated in January 
2001 that reflected the veteran's first treatment for left 
knee pain in July 1999 with an in-service injury to the left 
knee sustained in January 1997.  In September 2000, the 
veteran underwent left knee arthroscopy.  Post-operatively, 
the veteran complained of having pain and weakness that 
required physical therapy.  

The veteran reported his present inability "to stand at 
all" and that he could "only walk a block."  He noted that 
he required periods of frequent rest when grocery shopping 
due to increasing left knee pain.  

The veteran reported being unable to carry a bag of groceries 
from the store to his car without marked increase in pain or 
carry a laundry basket downstairs without his left knee 
buckling.  

The SSA examiner noted the veteran's high school level of 
education and his occupation as an electrician.  The veteran 
was noted to drive a car and used a cane for walking across 
uneven ground.  The veteran last worked as an electrician 
"until last March."  

On examination, the SSA examiner observed a limping gait with 
an inability to heel/toe walk without difficulty.  The 
veteran stated he could not squat without putting down one 
knee, so the examiner deferred this movement.  

An examination of the cervical spine, upper extremities, 
thoracic and lumbar spine was essentially normal.  On 
examination of the lower extremities, the veteran had full 
range of motion of the hips, bilaterally.  

The examiner observed bony changes in the left knee with full 
range of motion.  Major muscle strength was 4.5/5 in the left 
with no sensory abnormality.  The examiner noted "possible 
mild mediolateral instability of the left knee."  

The examiner deferred doing reflex testing and knee 
manipulation.   The examiner's diagnosis was that of status 
post left knee injury with continued pain.  The examiner 
noted the veteran's difficulty in sitting for prolonged hours 
with very significant limitation in standing, walking, stair 
climbing, and any heavy lifting and carrying.  The examiner 
noted the veteran's ability to handle light, small objects 
rapidly and repetitively.  

Based on the examination findings, SSA found that the 
veteran's medically determinable impairment of a left knee 
injury limited him to a less than full range of light work 
activity.  

The veteran was found that he could not return to his 
previous work as an electrician that required him to lift and 
carry 25-100 pounds.  As such, SSA found the veteran to be 
disabled.  

In a letter dated in August 2002, the veteran was found to be 
disabled by his union with a total disability established as 
of January 2002.  No clinical records accompanied the 
disability determination letter.  

A review of the veteran's VA medical records dated from 2000 
to 2003 reflects the veteran's treatment history for left 
knee osteoarthritis with residual pain and effusion, status 
post arthroscopy.  

In VA orthopedic records dated from November 2000 to December 
2001, the veteran reported post-operative left knee pain with 
weakness in the quadriceps.  The veteran noted that this 
condition affected his work as a construction electrician and 
interfered with ladder climbing.  

On examination, the left knee was negative for any erythema, 
effusion or deformity.  Active range of motion was 5 to 105 
degrees with discomfort.  His left quadriceps strength was 
3/5 with positive varus/valgus stress tenderness.  The 
examiner observed a positive grind with valgus stress with 
active range of motion.  Anterior and posterior drawer sign 
was negative.  

The X-ray studies showed a severe lateral compartment 
narrowing and sclerosis with osteophyte formation.  The 
examiner's impression was that of left knee degeneration, 
lateral compartment.  The option of left knee replacement 
surgery was discussed.  

In VA clinical progress notes dated in November 2000, January 
2001, October 2001.  In November 2000, it was noted that the 
veteran was out of work following his left knee arthroscopy 
with partial lateral menisectormy.  

Post-operatively, the veteran underwent physical therapy for 
left knee pain made worse with walking and only partially 
relieved by pain medications and a knee brace.  Left knee 
arthralgia, status post arthroscopy was diagnosed with 
notations of pain and effusion.  

In July 2001, the veteran underwent VA joints examination.  
The veteran's in-service left knee injury was noted as was 
his 2000 arthroscopic surgery followed by a course of 
physical therapy.  The veteran complained of persistent pain, 
instability and weakness in the left knee.  

The veteran noted regular use of ibuprofen to treat his knee 
pain due to his work as an electrician.  He reported 
difficulties performing his work activities and activities of 
daily living.  

The veteran was noted to have an antalgic gait with stiff-
legged posture on the left side.  Increased crepitus was 
observed as well as a positive McMurray's test for lateral 
meniscus.  No anterior or posterior drawer sign was noted.  
Increased laxity of the joint in the left knee was noted.  

The examiner's diagnosis was that of degenerative joint 
disease of the left knee related to in-service injury.  The 
examiner opined that this condition "[did] significantly 
impact his activities of daily living, as well as his ability 
to maintain his employment."  

In VA clinical progress notes dated in February 2002, August 
2002 and April 2003, the veteran reported essentially the 
same left knee conditions that included a history of severe 
osteoarthritis with complaints of mild left knee pain.  

In each clinical progress entry, the veteran refused other 
treatment options such as physical therapy, joint injection 
and referral to the orthopedic clinic.  The veteran also 
refused medications other than over-the-counter Ibuprofen.  
In October 2003, the veteran denied left knee pain on 
examination.  

In May 2003, the veteran underwent a VA joints examination.  
The veteran complained of left knee pain and a December 2001 
x-ray study showed narrowing of the lateral joint space with 
osteoarthritic changes of the knee joint.  The veteran 
reported a few flare-ups with significant, continuous pain.  

The veteran denied having any totally incapacitating episodes 
of knee pain in the past year with no constitutional symptoms 
associated with his knee complaints.  It was noted that the 
veteran used a cane for walking assistance.  

The veteran's functional limitations included those of an 
inability to lift, push or pull.  Activities such as 
standing, walking, kneeling, squatting, stooping, sitting, 
and car travel all caused knee pain.  

The veteran reported difficult managing stairs and a total 
inability to climb ladders.  The veteran noted frequent sleep 
disruption due to knee pain.  

With regard to work, the veteran reported that he had not 
worked since August 2002 due to his knee condition.  He was 
previously employed as an electrician.  

On examination, the veteran was noted to walk with a limp of 
the left leg.  The examiner observed no evidence of any 
malalignment or deformity of the left knee.  There were no 
noticeable scars about the knee.  

The examiner observed pain on palpation of the lateral aspect 
of the knee at the joint line with minimal crepitus palpated 
on motion of the knee.  Medial lateral stability was noted to 
be good with mild anterior posterior instability on stress 
testing.  Active flexion of the left knee was 95 degrees of a 
normal 140 degrees.  Active extension was 0 degrees of a 
normal 0 degrees.  

The passive flexion of the left knee was to 120 degrees with 
knee pain elicited.  The examiner's diagnosis was that of 
degenerative joint disease of the left knee.  

The VA examiner addressed the inquiry regarding the veteran's 
functional impairment and impact on physical and sedentary 
employment.  The examiner noted the veteran "[was] an 
electrician which [was] considered to be heavy work and 
require[d] stooping, squatting, lifting, climbing ladders, 
and in general necessitate[d] unusual body positioning."  

The examiner noted that the veteran "ha[d] difficulty with 
virtually every physical requirement of an electrician."  
However, the examiner opined that the veteran "would 
physically qualify for a sedentary position, commensurate to 
his age and educational background which would permit sitting 
with frequent standing or position change."  

The examiner listed the generally accepted residual 
functional capacity for total unemployment status, as 
follows:  

An inability to lift more than 10 pounds maximum or 
frequently unable to stand for more than 2 hours 
per day and at least one of the following:  1) the 
individual require[d] a cane, walker, or other 
assistive device in order to do minimal walking; 2) 
the individual [could not] bent at the waist 
without significant pain; 3) the individual [could 
not] do prolonged sitting without experiencing pain 
which required standing up or lying down or 
relieve; or, 4) the individual must have full use 
of his upper extremities.  

The examiner found that, based on the above criteria, the 
veteran "would not be classified as totally unemployable."  
The examiner noted the veteran's ability to lift 10 pounds 
frequently, and opined that the veteran "could probably 
stand and walk for more than 2 hours in an 8 hour day which 
would disqualify him as being totally unemployable."  

While the evidence of record shows that the veteran is not 
working, the Board initially notes that his overall service-
connected disability rating does not meet the percentage 
requirements of 38 C.F.R. § 4.16(a).  As noted previously, 
the combined rating is calculated as being 40 percent 
disabling.  

In addition, based on its review of the entire evidentiary 
record, the Board finds that the service-connected 
disabilities alone are not shown to be produce a level of 
impairment that would preclude the veteran from obtaining or 
maintaining from all forms of substantially gainful 
employment.  

The SSA examination report indicated that the veteran was no 
longer able to be employed in his former occupation as an 
electrician.  However, on the recent VA examination, the 
examiner opined that the veteran was capable of performing 
the physical and mental acts required for employment.  This 
medical opinion was based on a thorough review of the 
evidence of record and fully addressed the question of 
unemployability.  

The evidence further indicates that the veteran completed 
high school and was physically qualified for a sedentary 
position commensurate with that educational background.  

While the service- connected left knee disability results in 
occupational impairment, the competent evidence does not 
serve to establish that the veteran is unemployable or unable 
to engage in more than marginal employment due to his 
service-connected disabilities alone.  

Rather, the VA examiner in May 2003 opined that the veteran 
could engage in employment that would permit sitting with 
frequent standing or position change.  

In the February 2004 Substantive Appeal, the veteran claimed 
entitlement to a TDIU rating on "extraschedular basis."  38 
C.F.R. § 4.16(b) (2004).  However, the veteran does not meet 
the percentage requirements in 38 C.F.R. § 4.16(a), and the 
Board lacks the authority to grant a total rating in the 
first instance.  Bowling v Principi, 15 Vet. App. 1, 10 
(2001).  

In this regard, the veteran is not shown to have expressed 
disagreement with the June 2003 rating decision of the RO 
that assigned an increased rating of 30 percent for the 
service-connected left knee degenerative joint disease, 
effective on October 15, 2002.  The veteran also has not 
asserted that his other service-connected disabilities are 
productive of any industrial inadaptability.  

Based on the competent evidence in the record, the veteran is 
not shown to be precluded from working at substantially 
gainful employment consistent his work and educational 
background due to service-connected disability.  As such, the 
Board finds that the RO was not presented with a basis that 
would mandate referral for further consideration under the 
provisions of 38 C.F.R. § 4.16(b).  

Accordingly, a total rating based on individual employability 
due to service-connected disability is not warranted.  
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

A total rating based on individual unemployability due to 
service-connected disability is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


